UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7109



AVERY LEDYARD LEE, JR.,

                                             Plaintiff - Appellant,

          versus


BOYD BENNETT, of the North Carolina Department
of Corrections; ROY COOPER, Attorney General,
North Carolina Department of Justice, Raleigh,
North Carolina; MICHAEL F. EASLEY, Governor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-317-5-BO)


Submitted:   November 6, 2003          Decided:     November 18, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Avery Ledyard Lee, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Avery Ledyard Lee, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Lee v. Bennett, No.

CA-03-317-5-BO (E.D.N.C. filed June 25, 2003; entered June 26,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2